652 S.E.2d 545 (2007)
In the Matter of William O. KEY, Jr.
No. S08Y0005.
Supreme Court of Georgia.
October 29, 2007.
Jenny K. Mittelman, State Bar of Georgia, Atlanta, for Appellee.
Michael C. Garrett, Garrett & Gilliard, P.C., Augusta, for appellant.
Gregory L. Fullerton, Chair, Review Panel, Albany, other party representation.
PER CURIAM.
This disciplinary matter is before the Court on the petition of William O. Key, Jr. for the voluntary surrender of his license to practice law. Key admits that he pled guilty in federal court to a felony conspiracy charge in connection with real estate closing fraud. Such a conviction constitutes a violation of Bar Rule 8.4(a)(2) of the Georgia Rules of Professional Conduct. The State Bar concurs in this disposition.
Having reviewed the record we agree that surrender of his law license, which is tantamount to disbarment, is the appropriate sanction. Accordingly, we accept the petition and hereby order that the name of William O. Key, Jr., be removed from the rolls of persons authorized to practice law in the State of Georgia. Key is reminded of his duties pursuant to Bar Rule 4-219(c).
Voluntary surrender accepted.
All the Justices concur.